Citation Nr: 1824827	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to February 1996, with a confirmed period of active duty for training (ACDUTRA) from August 1989 to December 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a videoconference hearing was held before a Veterans Law Judge (VLJ) other than the undersigned; a transcript is in the record.  In November 2016 correspondence, the Veteran acknowledged his right to have a hearing before another VLJ but indicated that he did not want another hearing.

 In December 2013 and January 2017, these matters were remanded for additional development by VLJs other than the undersigned.  The case is now before the undersigned.  In October 2017, the Board sought a Veterans Health Advisory (VHA) medical expert opinion in the matter of entitlement to service connection for a neck disability; the Veteran and his representative were provided a copy and afforded opportunity to respond. 


FINDINGS OF FACT

1.  The Veteran's current back disability was not manifested in service or in the first postservice year, and is not shown to be related to his service or any disease, injury, or event therein, or to his service-connected right shoulder disability.      

2.  The Veteran's current neck disability was not manifested in service or in the first postservice year, and is not shown to be related to his service or any disease, injury, or event therein, or to his service-connected right shoulder disability.





CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Service connection for a neck disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, or in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Factual Background 

The Veteran contends that his current back and neck disabilities are due to service or his service-connected right shoulder disability.  A September 1994 service treatment record (STR) shows that he complained of hurting his back while at the range (either with firing or lifting, but the Veteran was not sure), with a duration of two days; a back sprain was assessed.  An October 1994 STR reflects that he was seen for follow-up for his back injury and that he was "now free of pain"; a resolved back sprain was assessed.  An August 1995 STR provides an assessment of right shoulder impingement with cervical involvement; an October 1995 STR reflects that there was no cervical involvement and the Veteran reported that his neck was feeling better, although he still had pain in his right shoulder.  On his separation examination, his spine/other musculoskeletal was normal on clinical evaluation.  See March 1995 service separation report of medical examination.

Two months following his separation from service, during an April 1996 VA general medical examination, it was noted that the Veteran's lumbar spine movements were normal.  He could bend forwards up to 100 degrees and backwards to 35 degrees.  He had lateral flexion and rotation of 35 degrees each.  No back complaints were noted.  During the examination, the Veteran complained of "some neck stiffness which he has had recently."  The examiner opined that the Veteran's neck stiffness was "probably fibromuscular in origin, rather than being arthritis."  No contemporaneous x-rays were performed.

Nine years following his separation from service, the Veteran received private treatment and nerve root injections in his lumbar spine and cervical spine in connection with a postservice work injury in July 2005.  A July 2005 private examination led to a diagnosis of lumbar strain, which became the subject of a workers' compensation claim.

A contemporaneous private MRI of the Veteran's cervical spine in August 2005 revealed right paracentral and partially right foraminal disc protrusion at the C3/4 level mildly narrowing the right sided neural foramen without evidence for central canal narrowing or nerve root compromise.  VA treatment records have documented the Veteran's ongoing treatment for neck pain since September 2010.   

In August 2005 correspondence, the Veteran's private physician reflects that the Veteran reported severe neck and low back pain radiating down his right leg, which "he attributes to the direct result of an on the job injury on July 14, 2005[,] while performing his duties, loading drywall on a truck as a yard foreman for [S.]  The fact that the patient had no prior history of low back or leg pain until that day supports his claim of on the job injury."  See August 2005 correspondence (emphasis added).

An August 2005 private treatment record reflects than an MRI of the lumbar spine was normal.  October 2005 correspondence from a private physical therapy facility reflects the same.

A September 2005 Southwest Neuroscience and Spine Center record reflects that the Veteran was diagnosed with a lumbar strain and, in pertinent part, reflects as follows:

[The Veteran] originally complained of neck involvement and he had neck and shoulder MRIs but this is not part of the workman's comp although they were reviewed in terms of an overall review of his records.  We clarified with workman's comp that the only compensable injury for [him] is the lumbar area and the lumbar radiculopathy.  The date of injury was 7-14-2005.

See September 21, 2005 correspondence (emphasis added).

A September 2010 VA orthopedic examiner opined that "usually bulging is considered part of the normal aging process of the [lumbar] disk."  Thus, it indicates that the Veteran's current back disability was not the result of service.  He further opined that the Veteran's service-connected shoulder disability would not contribute to his back pain; however, no rationale was provided.  Cervical spondylosis C6&7 was also diagnosed.  The examiner opined that this disability was less likely related to the Veteran's back pain in service as the Veteran's documented back pain was lumbar only.  However, the examiner failed to account for the cervical spine findings noted in the Veteran's STRs and did not provide an opinion regarding the relationship between the Veteran's current cervical spine disability and his service (or his service-connected right shoulder disability).  

A May 2011 VA MRI of the Veteran's cervical spine revealed moderate right neural foraminal narrowing at C3-C4 secondary to right foraminal disc protrusion and uncovertebral overgrowth.

At an April 2012 Board hearing, the Veteran testified that he hurt his neck in service by carrying heavy ammunition and also injuring himself in a helicopter landing.  He also testified that suffered neck pain since service and sought treatment following service from private chiropractors.  

In December 2013, the Board remanded this matter for an adequate examination and to obtain additional treatment records. 

On January 2014 VA neck examination, the Veteran reported he injured his neck during service in 1991 due to the weight of M-60s and other equipment, and also during a jump.  Since then, he saw a physician in 1999 and continues to have neck pain five times a week; cervical spondylosis with myelopathy was diagnosed.  The examiner stated that the Veteran's STRs were silent for a neck condition and that he does not have chronic, progressive complaints on record associating his neck condition with a shoulder condition.  He opined that it is therefore less likely than not that the Veteran's current neck condition is related to service or his service-connected right shoulder condition and that it is not aggravated beyond the normal progression.

On January 2014 VA back examination, the Veteran reported he injured his back in service in 1992 after he jumped from a helicopter and that he was treated in 1998 for a back condition; a lumbar strain and lumbago were diagnosed.  The examiner also noted a diagnosis of resolved lumbar sprain from service.  The examiner noted that the Veteran's occupation as a sales representative would contribute to his back with prolonged sitting and opined that it is less likely that the Veteran's current back condition is related to his complaints of back pain in service; further, his service-connected right shoulder disability would not contribute to his back pain.

The Board found these opinions inadequate for many reasons and again remanded these matters in January 2017 to obtain an adequate opinion that addressed the Veteran's complaints of neck pain during service and addressed whether the Veteran's right shoulder disability caused or aggravates his cervical spine and/or lumbar spine disability.

Following the Board's January 2017 remand, a medical opinion was obtained.  In February 2017, a VA opinion provider opined that the Veteran's back disability is less likely due to service since any complaints of back pain during service resolved prior to the Veteran's separation from service.  The opinion provider found "no treatment records showing chronic progressive complaints of his back condition...until records dated 2005 showing a work related back injury.  The records from the work related back injury specifically state that there was not a pre-existing back condition prior to the work related back injury."  The opinion provider also opined that the Veteran's back disability is less likely due to his service-connected right shoulder disability as there is no medical correlation between a right shoulder disability and the subsequent development of a lumbar spine condition.  Further, there is no objective medical evidence to support that the shoulder condition aggravated the lower back condition.  The opinion provider specifically noted that there is no peer reviewed medical literature which supports that impingement syndrome including arthritis would cause or aggravated the diagnosed lower back condition.

With respect to the Veteran's neck disability, the February 2017 VA opinion provider noted that an August 9, 1995, STR by a physician indicates persistent right shoulder pain; there was no diagnosis of cervical involvement.  In an August 11, 1995, STR, however, a physical therapist assessed right shoulder impingement with cervical involvement.  Additionally, an October 5, 1995, physical therapy STR indicates that the Veteran reported that his neck was feeling better.  Following review of the record, the opinion provider opined that the Veteran's neck disability is less likely due to service since there was no confirmed diagnosis of a neck condition in service.  The opinion provider specifically noted that a notation of "cervical involvement" during service was made by a physical therapist; according to the opinion provider, a physical therapist cannot make such a diagnosis and the medical provider legally authorized to diagnose such a condition did not do so.  Further, she found that there was no objective evidence of chronic progressive complaints referable to a neck condition and stated that postservice treatment records were silent for neck complaints or a diagnosed condition until 2005, when the Veteran was treated for a work related injury.

Additionally, the February 2017 opinion provider opined that the Veteran's neck disability is less likely due to or aggravated by his service-connected right shoulder disability.  Specifically, she stated the following:

The initial diagnosed neck condition available in the CPRS treatment records is dated 2010 and shows xray findings of "marginal" or mild cervical spondylosis which is consistent with occupation and aging.  According to the Mayo Clinic, cervical spondylosis is a general term for age-related wear and tear of the neck.  "Shoulder impingement with arthritis" is not supported by peer-reviewed medical literature as a cause for mild cervical spondylosis....The Veteran's impingement syndrome has been treated surgically with resection of the distal clavicle.  All available shoulder xrays in CPRS are negative for "arthritis". (sic)  There is no peer reviewed medical literature which supports that prior impingement syndrome treated with clavicle resection caused or aggravated cervical spondylosis or degenerative disc disease beyond its natural course/progression.

Finding the examination regarding the Veteran's neck disability inadequate, the Board sought an advisory VHA medical expert opinion to address the remaining medical questions.  In the January 2018 opinion, the consulting expert noted only one mention of a cervical complaint in the Veteran's STRs; he noted that this was made by a physical therapist, and was a simple assessment made without supporting documentation to reinforce the diagnosis.  Regardless, a subsequent physical therapist assessment noted that the Veteran's cervical complaint was resolved, with the Veteran reporting that his neck was feeling better.  The consulting expert noted that this would indicate "that the neck complaint was most likely, at best, minor and musculature in nature given its rapid resolution."  An April 1996 VA general medical examination also noted the Veteran's complaint of "some neck stiffness recently," which was diagnosed as being fibromuscular in origin.  Following this examination, the Veteran's treatment records are silent for any complaints of neck pain for "almost another 10 years[,]" which "further supports that the neck complaint was minor and muscular in nature and had resolved as would be expected."  The consulting expert then noted that the next documented neck complaint followed a work related injury in July 2005 and found that the minor but relevant MRI findings were acute and related to his work injury.  The consulting expert thus opined that, given the lack of neck complaints for nine years, and specifically the documentation of a postservice neck injury, all subsequent neck complaints and MRI findings are much more likely than not related to his postservice 2005 work related injury.

The consulting expert specifically acknowledged the Veteran's reports of neck complaints in service, but given his minimal MRI findings following his work related injury, opined that "it is still much more likely that all his current neck complaints are secondary to his work-related injury rather than his service[.]" He further opined that there is no medical literature or evidence to support a finding that the Veteran's service-connected right shoulder disability either caused or aggravated his neck disability.

Analysis - Back Disability

Over the years, the Veteran has asserted different etiologies for his back disability.  In 2005, he asserted that it was the direct result of a 2005 work injury.  In 2009, he asserted that it was directly related to his military service and that he injured his back at the same time he injured his shoulder in service.  See December 2009 VA Form 21-4138.  In 2010, he asserted that his lower back disability is directly related to his service-connected right shoulder disability.  See November 2010 VA Form 21-4138.  In an August 2011 faxed statement, he stated that the origin of his back disability was a 1994 back sprain; however, he also contends that basic training caused his back injury.  In his 2012 testimony, he asserted that his back has been hurting him since he served in Korea and is due, in part, to landing after jumping from helicopters in 1992.  The Board notes that this differs substantially from the September 1994 STRs which reflect that his back had been hurting for two days after having been at the range.  These inconsistencies compel the Board to find that the more recent statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements.  Id. at 510-11.  What is clear is that the Veteran sustained an on the job injury involving his back and received workers' compensation for it.  Therefore the Board cannot assign his more recent statements that his back disability is due to service any significant probative weight.  Id.

While the Veteran is competent (i.e. qualified) to report observable symptoms, he does not have the appropriate medical training and expertise to make him competent to provide an opinion about the complex medical question of the back.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions). The VA examiners and VHA opinion providers have considered the Veteran's complaints of back pain during service, and his later statements of resolving back pain prior to separation from service and have found that the Veteran's current back disability is unrelated to service and is not caused or aggravated by his service-connected right shoulder disability.  Accordingly, the Board attaches more probative value to the multiple medical opinions provided and finds that the preponderance of the evidence is against finding a causal link between the Veteran's back disability and his service and/or service-connected right shoulder disability; hence, the appeal in this matter must be denied.
Analysis - Neck Disability 

Similar to his back disability, the Veteran has claimed that his neck disability is due to service or his service-connected right shoulder disability.  However, the Board notes that the Veteran reported severe neck pain following his July 2005 work related injury.  Even a September 2005 private treatment record noted the Veteran's complaints of neck pain due to the accident but which was not part of the workers' compensation claim.  Further, while the Veteran reported neck pain during service following an incident with his now service-connected right shoulder disability, he reported no neck pain two days following his initial treatment; additionally, his spine was normal on service separation.

While the Veteran is competent (i.e. qualified) to report observable symptoms, he does not have the appropriate medical training and expertise to make him competent to provide an opinion about the complex medical question of the neck.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  The VA examiners and VHA opinion providers have considered the Veteran's complaints of neck pain during service, and his later statements of resolving neck pain prior to separation from service and have found that the Veteran's neck disability is unrelated to service and not caused or aggravated by his service-connected right shoulder disability.  Accordingly, the Board attaches more probative value to the multiple medical opinions provided and finds that the preponderance of the evidence is against a finding of a causal link between the Veteran's neck disability and his service and/or service-connected right shoulder disability; hence, the appeal in this matter must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


